TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00671-CR


Curtis Anthony Evans, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 51469, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Curtis Anthony Evans seeks to appeal from a judgment of conviction for burglary of
a habitation.  Sentence was imposed on June 19, 2003.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore July 21, 2003.  Tex. R. App. P. 26.2(a)(1).  Notice of
appeal was filed on November 13, 2003.  Under the circumstances, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed for Want of Jurisdiction
Filed:   December 11, 2003
Do Not Publish